DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments and remarks filed 15 December 2021 have been fully considered and found unpersuasive.  
With regard to claim 1:
Applicant argues “that there is no apparent reason why a person having ordinary skill in the art prior to the effective filing date of the present application would have combined/modified the art of record to arrive at the embodiment recited in amended claim 1” (see Remarks at page 10).  
The reason, or motivation for the combination actually is apparent, being set out in a separate clause explicitly referencing the term motivation.  The motivation clause is the last sentence in the claim 1 rejection’s paragraph beginning “Before the effective filing date”, and is reprinted here with added emphasis for Applicant’s convenience: “especially when considering the motivation to modify Kwon with Jung arising from the stated desire to provide a luminance controller controlling an initialization voltage and a common voltage provided to a pixel, based on luminance change, to improve a light emission delay (Jung; see [0006])”.  The motivation statement expressly defines itself as a motivation to combine Kwon with Jung, and goes on to give a description of 
Consequently, Applicant’s above argument is found unpersuasive. 

Applicant argues that the combination of Kwon and Jung does not disclose the amendment to claim 1 “according to a change in frequency of each frame” (see Remarks at pages 9-10).   The clause describes a change in state absent any structure determining whether the state change has occurred, therefore broadly embraces any structure determining a change in frequency at any point within a particular frame period when given a broadest-reasonable plain-meaning interpretation.  
However, Applicant’s written description contextually uses the clause “a change in frequency” as optionally a change in the frequency of the current frame based on the previous frame or as a rate of change in frequency is greater than or equal to the reference value (see Applicant’s written description at [0021]).  Further, Applicant’s written description describes a frequency determiner 110 determining a frequency of a current frame and a frequency of an immediately preceding frame (see Applicant’s written description at [0110]), a frequency determiner 110 comparing a frequency of a current frame and a frequency of previous frame to determine a rate of change (see Applicant’s written description at [0112]), and a frequency determiner 110 comparing a frequency of a current frame and a frequency of previous frame to determine a frequency change (see Applicant’s written description at [0113]).  
Because Applicant describes only one structure in the written description which could determine the change in frequency, claim 1’s functional description “according to 
Given the interpretation issues caused by Applicant’s amendment to claim 1, Applicant’s argument that the rejection of claim 1 should be withdrawn and that claim 1 should be allowed because the cited portions of Kwon and Jung, alone or in any suitable combination, do not even suggest the amended function of “according to a change in frequency of each frame” is unpersuasive. 

With regard to claim 11:
Applicant states “there should be some explanation why any differences between the prior art and the claimed inventions would have been obvious to a person having ordinary skill in the art”, implying that no reasoned explanation of how the cited references relate to the claimed features (see Remarks at page 11).  
However, every feature of every rejected claim contains a point citation to pertinent passages and figures in the reference document, most if not all contain a statement mapping the claimed features directly to the elements in the point citations.  


Applicant argues that the cited portions of Lin do not appear to disclose or even suggest a normal mode including a frame during which the anode of the light emitting element is not initialized by the switch 74 (see Remarks at pages 9-10). 
However, Applicant’s definition of a normal mode describes the term normal mode in terms of what a normal mode is not, or in terms of a negative definition.  Applicant’s negative definition of a normal mode broadly embraces any operational mode except that having a frame period during which a light emitting element is initialized (see Applicant’s written description at [0019]).  
Lin describes a data refresh rate as a rate at which a frame of image data is refreshed (Lin; see [0030]), therefore a data refresh rate is equivalent to a frame rate.  Lin also describes an operational mode occurring at the refresh rate in which an anode of a light emitting element is not reset, or initialized (Lin, discloses a mode in which a switch 74 is deactivated, or does not apply a reset, or initialization level to the anode of light emitting element 54; see Fig. 10, [0059]).  Given Lin’s above description of an operational mode occurring at the refresh rate in which an anode of a light emitting element is not reset, or initialized, and Lin’s above description equating a refresh rate to a frame rate, one of ordinary skill in the art before the effective filing date would have inferred an operational mode containing a frame period during which a light emitting element is not initialized, or a normal mode. 
Consequently, Applicant’s above argument is found unpersuasive. 

Claim Objections
Claim 6 is objected to because of the following informalities:  
claim 6 recites “a goan driving control signal” at about line 6.  The term “goan” is may have been intended to state scan. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 10 are rejected under 35 USC § 103 as being unpatentable over Kwon (Kwon; Tae Hoon et al., US 20180218678 A1) in view of Jung (Jung; Yeon-Shil et al., US 20170186375 A1). 
Regarding claim 1 (currently amended), Kwon discloses a display device (Kwon; see [0002]) comprising: 
a pixel part (Kwon, discloses a display panel, or a pixel part shown in a dashed box as part of display device 10’; see Fig. 9, [0201]) 
comprising a plurality of pixels (Kwon, discloses plural pixels PXL’; see Fig.9, [0201]); 

and an initialization controller configured to control the first scan driver (Kwon, discloses an initialization controller, or an output CCS from a timing controller 160 controlling an initialization driver, or a first scan driver 140; see Fig. 9, [0214]), 
wherein each of the pixels comprises a pixel circuit comprising a plurality of transistors (Kwon, discloses a pixel circuit PC containing a plurality of transistors T1-T7; see Fig. 10, [0235]), 
and a light emitting element connected to the pixel circuit (Kwon, discloses an anode of a light emitting element OLED connected to pixel circuit PC; see Fig. 10, [0232]), 
wherein an anode of the light emitting element is configured to be initialized to a first initialization voltage in response to the first scan signal having a gate-on level (Kwon, disclosing an initialization signal, or first initialization voltage supplied to the ith initialization line Ci, turning on transistor T5 and supplying an initialization voltage to the anode electrode of the organic light emitting diode OLED; see Fig. 10, [0246]), 
and wherein the initialization controller is configured to determine whether to provide the first scan signal having the gate-on level to each of the pixels for each frame 
Kwon differs from the instant invention only in that Kwon does not appear to explicitly disclose: a decision block controlling an initialization voltage to be applied to a pixel, as might be implied by the functional clause “and wherein the initialization controller is configured to determine whether to provide the first scan signal having the gate-on level to each of the pixels for each frame”. 
However, in an analogous field of endeavor, Jung discloses a display device (Jung; see [0003]) containing 
a decision block controlling an initialization voltage to be applied to a pixel (Jung, discloses a luminance controller determining a magnitude and timing of a target initialization voltage TVINT; see [0047], [0048], [0067], [0068]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kwon’s display device containing a scan driver, a pixel circuit, and a light emitting element, the anode potential of which is initialized by a circuit in a timing controller, with Jung’s display device containing a decision block controlling an initialization voltage to be applied to a pixel, especially when considering the motivation to modify Kwon with Jung arising from the stated desire to provide a luminance controller controlling an initialization voltage and a common voltage provided to a pixel, based on luminance change, to improve a light emission delay (Jung; see [0006]). 
Regarding claim 5, Kwon and Jung disclose the display device of claim 1, further comprising: 

The motivation to combine presented prior applies equally here.
Regarding claim 7, Kwon and Jung disclose the display device of claim 1, further comprising: 
a power supply configured to provide the first initialization voltage (Jung, discloses a power supply 500 providing an initialization voltage TVINT; see Fig. 1, [0045]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 10, Kwon and Jung disclose the display device of claim 1, 
wherein the plurality of transistors comprise a P-type transistor and an N-type transistor (Kwon, shows p-type transistors; see Fig. 10; Jung, shows p-type transistors; see Fig. 2; however, one of ordinary skill in the art before the effective filing date would have inferred the ability to implement the plurality of transistors in either n-type or p-type, as is evidenced by the disclosures of Bae, Nayoung et al., US 20140035799 A1, at [0033]; Koh, Byung-Sik, US 20180012548 A1, at [0072]; Lin, Chin-Wei et al., US 20180061311 A1, at [0054]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 6 (currently amended, as interpreted given the above objection to the claim), Kwon discloses a display device (Kwon; see [0002]) comprising: 

comprising a plurality of pixels (Kwon, discloses plural pixels PXL’; see Fig.9, [0201]); 
a first scan driver configured to provide a first scan signal to each of the pixels (Kwon, discloses an initialization driver, or a first scan driver 140 driving the pixels with a first scan signal over lines C1-Cn; see Fig. 9, [0201], [0214]): 
an initialization controller configured to control the first scan driver (Kwon, discloses an initialization controller, or an output CCS from a timing controller 160 controlling an initialization driver, or a first scan driver 140; see Fig. 9, [0214]); 
and a timing controller configured to provide a scan driving control signal to the first scan driver (Kwon, discloses an initialization controller, or an output CCS from a timing controller 160 controlling an initialization driver, or a first scan driver 140; see Fig. 9, [0214]), 
wherein each of the pixels comprises a pixel circuit comprising a plurality of transistors (Kwon, discloses a pixel circuit PC containing a plurality of transistors T1-T7; see Fig. 10, [0235]), 
and a light emitting element connected to the pixel circuit (Kwon, discloses an anode of a light emitting element OLED connected to pixel circuit PC; see Fig. 10, [0232])
wherein an anode of the light emitting element is configured to be initialized to a first initialization voltage in response to the first scan signal having a gate-on level (Kwon, disclosing an initialization signal, or first initialization voltage supplied to the ith 
wherein the initialization controller is configured to determine whether to provide the first scan signal having the gate-on level to each of the pixels for each frame  (Kwon, discloses an initialization controller, or an output CCS from a timing controller 160 controlling an initialization driver, or a first scan driver 140; see Fig. 9, [0214]; Kwon, discloses an initialization driver, or a first scan driver 140 driving the pixels with a first scan signal over lines C1-Cn; see Fig. 9, [0201], [0214]), 

Kwon differs from the instant invention in that Kwon does not explicitly disclose: wherein the initialization controller is implemented as a register in the timing controller. 
However, in an analogous field of endeavor, Jung discloses a display device (Jung; see [0003]) containing 
an initialization controller implemented as a register in the timing controller (Jung describes a luminance controller determining a magnitude and timing of a target initialization voltage TVINT; see [0047], [0048], [0067], [0068]; Jung describes a luminance controller 200 in timing controller 480; see [0045]; Jung describes a luminance controller 200 containing a register; see [0046]). 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Kwon’s display device containing a scan driver; a plurality of pixel circuits; and a plurality of light emitting elements, the anode potential of which is initialized by a circuit in a timing controller, with Jung’s display device containing an . 

Claims 11-20 are rejected under 35 USC § 103 as being unpatentable over Lin (Lin; Chin-Wei et al., US 20180061311 A1) in view of Kwon (Kwon; Tae Hoon et al., US 20180218678 A1).
Regarding claim 11, Lin discloses a driving method for driving a display device at a plurality of frequencies (Lin, discloses driving a display at different refresh rates, or different frequencies; see Abstract, [0002]), the driving method comprising: 
determining a frequency change of a current frame based on a previous frame, and driving the display device in a normal mode or an initialization mode according to a result of the determining of the frequency change (Lin, discloses a controller 58 receiving an indication of the display refresh rate, or frequency, and an indication of a reduced display refresh rate and driving the display device accordingly; see Fig. 10, [0052]; discloses detecting changes in the refresh rate, or frequency of the display; see [0058]), 
wherein the initialization mode is a mode including a period in the current frame in which an anode of a light emitting element is initialized to an initialization voltage (Lin, discloses a mode in which a switch 74 apples a reset, or initialization level to the anode of light emitting element 54; see Fig. 10, [0054]), 

Lin differs from the instant invention only in that Lin does not appear to explicitly disclose: the term initialization with regard to applying a fixed voltage to a light emitting device’s anode, as is implied by the clause “the initialization mode is a mode including a period in the current frame in which an anode of a light emitting element is initialized to an initialization voltage”.
However, in an analogous field of endeavor, Kwon discloses a display device (Kwon; see [0002]) containing 
an initialization driver which applies a fixed voltage to a light emitting device’s anode (Kwon, discloses an initialization controller, or an output CCS from a timing controller 160 controlling an initialization driver, or a first scan driver 140; see Fig. 9, [0201], [0214]; discloses an initialization signal, or first initialization voltage supplied to the ith initialization line Ci, turning on transistor T5 and supplying an initialization voltage to the anode electrode of the organic light emitting diode OLED; see [0246]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lin’s method for driving a display device at multiple refresh rates, or frequencies, depending on a data writing frequency, and also applying a reset voltage to the anode electrode of the organic light emitting diode, with Kwon’s display device containing an initialization driver which applies a voltage to a light emitting device’s anode, especially when considering the motivation to modify Lin with Kwon arising from 
Regarding claim 12, Lin and Kwon disclose the driving method of claim 11, wherein the determining of the frequency change comprises: 
determining whether there is a change in frequency in the current frame based on a frequency of the previous frame, or determining whether a rate of change in frequency between the current frame and the previous frame is greater than or equal to a reference value (Lin, discloses activating and deactivating switch 74 depending on detected changes in the refresh rate, or frequency of the display relative to a predetermined frequency; see [0058]).
The motivation to combine presented prior applies equally here.
Regarding claim 13, Lin and Kwon disclose the driving method of claim 12, 
wherein the display device is driven in the initialization mode when there is no change in the frequency of the current frame based on the previous frame, or when the rate of change in frequency is less than the reference value, and wherein the display device is driven in the normal mode when there is a change in the frequency of the current frame based on the previous frame, or when the rate of change in frequency is greater than or equal to the reference value (Lin, discloses activating and deactivating switch 74 depending on detected changes in the refresh rate, or frequency of the display relative to a predetermined frequency; see [0058]).
The motivation to combine presented prior applies equally here.
Regarding claim 14, Lin and Kwon disclose the driving method of claim 11, 

The motivation to combine presented prior applies equally here.
Regarding claim 15, Lin and Kwon disclose the driving method of claim 11, wherein the display device comprises: 
a pixel comprising the light emitting element (Kwon, discloses an anode of a light emitting element OLED connected to pixel circuit PC; see Fig. 10, [0232]); 
a scan driver configured to provide a scan signal to the pixel (Lin, discloses a gate driver, or scan driver 36 providing scan signals 44 to pixels 40; see [0045]); 
and a power supply configured to provide the initialization voltage to the pixel (Lin, discloses adjusting pixel luminance using a power supply 38; see [0046]), 
and wherein the initialization voltage is provided to the anode of the light emitting element in response to the scan signal having a gate-on level (Lin, discloses a mode in which a switch 74 apples a reset, or initialization level to the anode of light emitting element 54; see Fig. 10, [0054]; Kwon, disclosing an initialization signal, or first initialization voltage supplied to the ith initialization line Ci, turning on transistor T5 and supplying an initialization voltage to the anode electrode of the organic light emitting diode OLED; see Fig. 10, [0246]).
The motivation to combine presented prior applies equally here.
Regarding claim 16, Lin and Kwon disclose the driving method of claim 15, 
wherein the scan signal does not include the gate-on level in the normal mode, and the scan signal includes the gate-on level in the initialization mode (Lin, discloses a mode in which a switch 74 apples a reset, or initialization level to the anode of light emitting element 54; see Fig. 10, [0054]; discloses a mode in which a switch 74 is deactivated, or does not apply a reset, or initialization level to the anode of light emitting element 54; see Fig. 10, [0059]).
The motivation to combine presented prior applies equally here.
Regarding claim 17, Lin and Kwon disclose the driving method of claim 11, further comprising: 
determining whether a luminance in the current frame is less than or equal to a reference value (Lin, discloses adjusting pixel 40 luminance relative to a threshold value; see [0046], [0048]).
The motivation to combine presented prior applies equally here.
Regarding claim 18, Lin and Kwon disclose the driving method of claim 17, wherein: 
the determining of the frequency change is performed when the luminance is less than or equal to the reference value, and the display device is driven in the initialization mode in the current frame when the luminance is greater than the reference value (Lin, discloses adjusting pixel 40 luminance relative to a threshold value; see [0046], [0048]). 
The motivation to combine presented prior applies equally here.
Regarding claim 19, Lin and Kwon disclose the driving method of claim 11, further comprising: 

The motivation to combine presented prior applies equally here. 
Regarding claim 20, Lin and Kwon disclose the driving method of claim 19, wherein: 
the determining of the frequency change is performed when the grayscale value is less than or equal to the reference value, and the display device is driven in the initialization mode in the current frame when the grayscale value is greater than the reference value (Lin, discloses activating and deactivating switch 74 depending on detected changes in the refresh rate, or frequency of the display relative to a predetermined frequency; see [0058]; discloses adjusting pixel luminance using a power supply 38; see [0046]; one of ordinary skill in the art before the effective filing date would have inferred adjusting frequency based on a grayscale value given the above disclosure). 
The motivation to combine presented prior applies equally here. 

Claims 2-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The particularly-significant, distinguishing structural and functional features are a control signal output configured to provide a black voltage control signal to the first scan driver according to a frequency determined by a frequency determiner, and power supply providing a second initialization voltage to a gate electrode of a driving transistor, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Moon; Sung-Jae, et al., US 20140292623 A1, describes a display containing a scan driver, a pixel circuit, and a light emitting element, the anode potential of which is initialized by a circuit in a timing controller (see Figs. 1, 2), but does not describe a control signal output configured to provide a black voltage control signal to the first scan driver according to a frequency determined by a frequency determiner, and power supply providing a second initialization voltage to a gate electrode of a driving transistor; 
Chung; Kyung-Hoon, US 20110080395 A1, describes a display containing a scan driver, a pixel circuit, and a light emitting element, the anode potential of which is initialized by a circuit in a timing controller (see Figs. 3,4), but does not describe a control signal output configured to provide a black voltage control signal to the first scan driver according to a frequency determined by a frequency determiner, and power supply providing a second initialization voltage to a gate electrode of a driving transistor;
Hwang; Young-In, et al., US 20120019499 A1, describes a display containing a scan driver, a pixel circuit, and a light emitting element (see Figs. 2, 3), and also shows a pixel circuit in which a light emitting element is not initialized, consequently any operational mode having a frame period would have a frame period in which a light emitting element is not initialized (see Fig. 1), but does not describe an anode potential initialized by a circuit in a timing controller, a control signal output configured to provide a black voltage control signal to the first scan driver according to a frequency 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693